10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 7:18-cV-10395-VB Document 101 Filed 04/22/19 Page 1 of 2
case 7:18-cv-10395-\/B oocumemso~s titled 04/19/19 Page,;i'pf\sji;j""‘“'

 
 

 

 

 

 

 

UNITED sTATEs DIsTRICT CoURT ,.\ '~ ~ »»
soUTHERN DlsTRiCT oF NEw YoRI< ‘ ’ i*" ;y Li/JJ/ioicl :
~~ X
DANIEL CAMERON, M.D., : Case No: 7:18-cv-10395?Q/B)
Plaimiff, z sTIPULATIo voLUNTARY
; DISMISSAL 01 DEFENDANT MARK
v. : CRISLIP M.D wITHoUT PREJUDICE

JANN BELLAMY; DAVID H. GORSKI,
M.D.; STEVEN NOVELLA, M.D.;
Kll\/IBALL C. ATWOOD, lV, M.D.;
HARRIET HALL, M.D.; and MARK
CRISLIP, M.D.,

Defendants.

 

lt is hereby stipulated by and between the undersigned attorneys for the Plaintiff and
defendant Marl< Crislip M.D. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Daniel
Cameron, M.mmdersigned counsel, that the foregoing action against Defendant
Mark Crislip M.D., in the above-captioned matter be and hereby is discontinued without prejudice
upon the folloing agreed terms:

(a) Plaintiff shall have the right to file a motion to re-join defendant Dr. Crislip in this
action upon discovery of facts which were not disclosed in said defendant’s papers
filed in support of his motion to dismiss which would show that Dr. Crislip was
involved with the writing, editing, or publishing of the articles identified as Exhibits
"A"and "C" through "D" in defendant Jann Bellamy's affidavit in support of motion
to dismiss dated March ll, 2019 (Dkt. No. 83). Notwithstanding the foregoing,
Plaintiff shall not file a motion to re-join Dr. Crislip as a defendant in the absence
of obtaining evidence in support of such motion sufficient to demonstrate that Dr.
Crislip is an ”information content provider” within the meaning of 47 U.S,C. §

230(f)(3), which shall not consist solely of evidence of his general role relative to

l
STIPULATION OF VOLUNTARY DISMISSAL OF DEFENDANT l\/IARK CRISLIP, M.D.

10
11
12
13
14
15
16

 

 

Case 7:18-cV-10395-VB Document 101 Filed 04/22/19 Page 2 of 2
Case 7:18-cv~10395~\/B Document 99-3 Filed 04/19/19 Page 2 of 3

the Science-Based Medicine blog, but rather is evidence specific to the articles
articles identified in the Bellamy affidaviut and in the Amended complaint.

(b) The parties shall bear their own costs and attorneys fees and Defendant's claims for
damages and attorneys fees raised in the motion to dismiss and in any papers filed
heretofore are hereby discontinued and voluntarily dismissed. Notwithstanding the
foregoing, in the event Plaintiff files a motion to re-join Dr. Crislip as a defendant
or files a new suit against Dr. Crislip in this or any other court on the basis of the
facts and transactions alleged in the Complaint and/or the Amended Complaint, Dr.
Crislip shall not be precluded from raising or reasserting his claim for attorneys’

fees and costs as previously raised in this action or otherwise.

 
   
 
  
 
 
 
  
  
     
 

Dated: Api'il 19, 2019 Respectfully submitted,

/s/ Jacques G. Simon

Jacques G. Simon

SDNY Bar No. JS 9212

100 Jericho Quadrangle, Suite 208
Jericho, NY 11753

Phone: (516) 378~8400

Fax: (516) 378-2700

Email: jgs@jacquessimon.com

 

ttorneyfor Plal`nll'jj‘Danie/ Cameron, M.D.

S O/` ORDEREDt 1
t A arneysfor Defendant,
M rk Crislip MD.

Hon. Vincent L. Briccetti ' d
United States District Judge /S Kevm Conklm ES -

l evin Conklin, Esq.
§/ n l 221 Z alj ead, Hecht, Conklin & Gallagher, LLP

925 Westchester Avenue - Suite 302
White Plains, New Yorl< 10604
T(914) 899-3100

F(9l4) 899-3101

Email: kconklin@mhcglaw.com

     

2
STIPULATION OF VOLUNTARY DISMISSAL OF DEFENDANT MARK CRISLIP, l\/l.D.

